

Exhibit 10.46
 
Non-Employee Directors’ Compensation Summary as of March 2010
 
Non-employee directors are eligible for the following compensation:


Annual Retainer Fee
$35,000    
Committee and Board Meeting Fees
$1,500  
per meeting
Committee Chair Annual Retainer Fees:
     
Audit Committee Chairperson
$20,000    
Compensation Committee Chairperson
$10,000    
Nominating and Corporate Governance Committee Chairperson
$10,000    
Annual Non-qualified Stock Option Grant*
6,000  
options
Annual Restricted Stock Unit Award*
2,000  
restricted stock units
Initial Non-qualified Stock Option Grant**
7,500  
options
Initial Restricted Stock Unit Award**
2,500  
restricted stock units



 

 
* Made first as of effective date of appointment to the board, and subsequently,
at the time of the Company’s annual meeting, with vesting occurring 25% per year
over a four-year period, with first vesting on the anniversary of the
grant/award date
     
** Made as of the effective date of appointment to the board, with vesting
occurring 25% immediately on the grant/award date, and 25% per year on the next
three anniversaries of the grant/award date



Upon a non-employee director’s termination of service as a director of the
Company for reason of Death, Disability or a Change in Control, as defined in
the 2000 Equity Incentive Plan and/or an award agreement, the grant/award will
be fully vested.  In addition, if at the time of termination of service for any
reason other than by reason of Cause, Death, Disability or a Change in Control,
as defined in the 2000 Equity Incentive Plan, the non-employee director has
completed at least two full terms as a director of the Company, as defined in
the Company’s bylaws, the grant/award will be fully vested.


Under our Directors’ Cash Compensation Umbrella Program (previously filed as
Exhibit 10.36), non-employee directors are eligible to choose to receive annual
retainer fees, committee chair annual retainer fees and meeting fees either in
cash, in fully vested restricted stock under the 2000 Equity Incentive Plan, or
as deferred compensation under the Company’s Directors’ Deferred Compensation
Plan, as amended September 23, 2008 (“Directors’ Deferred Compensation Plan”).
The Directors’ Deferred Compensation Plan, which was previously filed as Exhibit
10.28, allows non-employee directors to defer their compensation in the form of
rights to acquire the equivalent number of shares of common stock at the end of
the deferral period. Non-employee directors continue to receive their respective
annual retainer fees, committee chair annual retainer fees, annual non-qualified
stock option grants and annual restricted stock awards at the time of the
Company’s annual meeting. Non-employee directors receive their initial
non-qualified stock option grant and restricted stock unit award, as well as
their first annual non-qualified stock option grant and restricted stock unit
award, upon the date of the director’s election to the Board of Directors, if
other than the annual meeting date.


